Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following agreement entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and initialed FHH by Examiner Franklin Sennigan, on all the entries contained in Schedule A attached hereto and made a part hereof, consists of Tale, appraised on the basis of United States value, as that value is defined in Section 402(a), Value (Alternative), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the United States value found by the Appraiser on all of the entries contained in Schedule A attached hereto was $68.31 per 2,000 pounds.
IT IS FURTHER STIPULATED AND AGREED that United States value is the proper basis for appraisement and that the correct United States value
*486on all tlie entries contained in Schedule A attached hereto, as defined aforesaid, is $38.99 per 2,000 pounds.
IT IS FURTHER STIPULATED AND AGREED that these appeals for reappraisement be submitted on this stipulation.
On the agreed, facts, I find and hold United States value, as that value is defined in section 402a, Value (Alternative), of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise here involved and that such value is $38.99 per 2,000 pounds in each case.
Judgment will issue accordingly.